DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “mixing an aluminum powder…with at least one additive…to obtain a fine crystal grain precursor.”  It is unclear if the step of mixing results in a loose mixture of the additive and the aluminum powder or creates a new material combining these components.  As a result, it is further unclear if the “fine crystal grain” refers to the crystal grain size of the aluminum powder, the at least one additive, the average of the mixture components, or the crystal grain size of a new material formed of the combination of components and whether such crystal size is altered by the step (e.g. if it refers to average crystal grain size of the aluminum powder, whether “fine crystal grain” requires reducing the crystal grain size from the initial state).  Therefore, the claimed limitation, in particular, the scope of the “fine crystal grain precursor” is indefinite.  Claims 2-7 are also indefinite based on their dependency.
Claim 2 is drawn to the structure of the composite material formed by the method of Claim 1 and recites the terms “fine crystal grains” and “coarse crystal grains,” however, it is unclear the terms in Claim 2 correspond to the “fine crystal grain precursor” and “coarse crystal grain precursor” and thus also unclear whether the terms of Claim 2 further limit the size and structure of the “fine crystal grain precursor” and “coarse crystal grain precursor” materials.  Additionally, it is unclear whether the “fine grains…formed by reacting a portion or all of an additive with aluminum in the aluminum matrix” further limits the step of Claim 1 drawn to “mixing…to obtain a fine crystal grain precursor” or whether it represents a separate step and if the latter, when such a step occurs in the sequence of the method of making.
Claim 6 recites “wherein, when the aluminum powder in the fine crystal grain precursor is substantially spherical…an average particle diameter of the aluminum powder is within a range of 0.25 µm or more and 5 µm or less.”  It is unclear if the claimed average particle diameter, conditioned on the shape of the powder, is drawn to the average particle diameter of the aluminum powder prior to mixing or when in the form of the “fine crystal grain precursor.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Simoes, et al., “Influence of dispersion/mixture time on mechanical properties of Al-CNTs nanocomposites,” Composite Structures, 126 (2015) pp. 114-122 (published Feb. 27, 2015)(cited on IDS, dated 3/26/2021).
With respect to Claim 1, Simoes teaches a method of making an aluminum-based composite material, the method comprising mixing an aluminum powder having a purity of 99.5% with an additive comprising carbon nanotubes (“CNT”), compacting the mixture by uniaxial pressing, then sintering at 640° C.  (p. 114, 116-117; Figs.3 and 4).  Thus, Simoes teaches a method of making an Al-CNT composite material, comprising an aluminum powder with a purity falling within the claimed ranges of the “aluminum powder” and the “coarse crystal grain precursor,” mixing with an additive, followed by compacting to obtain a compact and sintering at a temperature falling within the claimed range.  The reference does not teach separate steps of forming a “fine crystal grain precursor” with a first portion of aluminum powder and an additive then mixing additional aluminum powder, as instantly claimed.  
However, it would have been prima facie obvious to one of ordinary skill in the art to add a content of aluminum powder to the mixture in two or more steps, resulting in a step of mixing a high purity aluminum powder and a CNT additive to form an Al-CNT precursor and a step of mixing the Al-CNT precursor and a high purity aluminum powder. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  MPEP § 2144.04.  
Finally, as the instantly recited “fine crystal grain precursor” and “coarse crystal grain precursor” do not recite any specific properties, parameters, or values, and the scope of the claimed “fine crystal grain” is indefinite, as detailed above, the method as made obvious by Simoes is deemed to result in precursor materials meeting the instant limitations.
With respect to Claim 6, the claim requires an average particle diameter of the aluminum powder “when the aluminum powder in the fine crystal grain precursor is substantially spherical” and therefore, constitutes a conditional limitation.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  As a result, Simoes is deemed to meet the instant claim.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simoes, et al., “Influence of dispersion/mixture time on mechanical properties of Al-CNTs nanocomposites,” Composite Structures, 126 (2015) pp. 114-122 (published Feb. 27, 2015) in view of In et al. (US 2014/0225042).
With respect to Claim 2, Simoes teaches fine aluminum crystal grains existing among coarse aluminum crystal grains with a purity of 99.5% by mass, wherein a dispersion material comprising Al4C3 is formed by reacting a portion of the aluminum with carbon nanotube additives in the aluminum matrix (See Fig. 4).  Simoes further teaches specific embodiments comprising a plurality of aluminum and aluminum matrix/dispersion grains with varying sizes, including coarser and finer grains (see Fig. 3).  Simoes does not specifically teach “fine crystal grains” with a diameter or less than 1 micron and “coarse crystal grains” having a diameter of 1-5 microns.
In teaches a method of making a composite material which may comprise an aluminum base material and a dispersion material such as a compound of the base material, wherein the composite comprises a wire having a plurality of coarse grains with an average crystal grain size of 2 microns or less and a plurality of fine crystal grains with an average crystal grain size of less than 1 micron. (para. 9-12, 16-17, 32-34).  In teaches that a microstructure comprising these fine and coarse crystal grains results in a material having improved flexibility and resistance to cracking, resulting in improved cyclic bending performance. (para. 6, 9-12, 24).  The reference teaches that the disclosed crystal grain sizes may be obtained by a method comprising heat treatment and drawing. (see, e.g., para. 43, 47).
It would have been obvious to one of ordinary skill in the art to modify the method of making an aluminum-based composite material of Simoes, to obtain a microstructure comprising coarse crystal grains with an average diameter of 2 microns or less and fine crystal grains of less than 1 micron, as taught by In, by further processing the composite material, in order to obtain a composite with improved flexibility and cyclic bending performance.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  
Furthermore, it would have been obvious for at least a plurality of each of the coarse and fine grains to comprise a pure aluminum and/or an aluminum matrix with a carbide dispersion, as taught by Simoes, in order to obtain a composite material with good uniformity.

With respect to Claim 3, Simoes is silent as to the claimed properties of the dispersion material found in the composite material resulting from the method.  Simoes in view of In teach a method of making an aluminum-based composite with substantially the same steps and resulting in the same structure and therefore, one of ordinary skill in the art would necessarily expect the combination to result in the instantly claimed properties.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  As a result, the aluminum-based composite material of Simoes in view of In would necessarily be expected to result in a dispersion material meeting the claimed aspect ratio and short and long axis lengths.  In addition, Simoes teaches that the dispersion material is nanometric, and therefore is deemed to teach a dispersion material with dimensions falling within the claimed range(s). (p. 119).  
With respect to Claim 4, Simoes is silent as to the content of dispersion material in the fine crystal grains in terms of the carbon amount.  Simoes teaches the addition of 0.75 mass% carbon nanotubes the mixture forming the composite material and further teaches that with increased dispersion or mixture time, more dispersion particles are formed. (p. 116, 119).  Thus, it would have been obvious to one of ordinary skill in the art to modify the mixture time to adjust the content of dispersion material in the fine crystalline grains, in order to obtain desired mechanical properties.  Moreover, as Simoes teaches a carbon content falling with the claimed range, a composite having the same structure and the same or substantially the same method of making, it would be expected to necessarily possess the same content of dispersion material in the fine crystalline grains.  MPEP 2112.01.
With respect to Claim 5, In teaches controlling the processing of an aluminum-based composite to obtain 20% or more of fine crystal grains, including an example comprising 50%. (para. 9-12; Table 1).  In teaches that such relative contents are measured by cross-sectional ratios; however, based on the mass/density of such fine and coarse crystal grains, the reference is nevertheless deemed to teach relative ratios by mass overlapping the instantly claimed ratios.  It would have been obvious to one of ordinary skill in the art to modify the material of Simoes in view of In, to obtain 20% or more fine crystal grains relative to the coarse crystal grains, including 50%, as taught by In, in order to obtain a composite material with improved flexibility and bending performance.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong (US 20110068299).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735